 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlaziers Local Union 1184,Brotherhood ofPainters,Decorators and Paperhangers ofAmerica,AFL-CIOandTennessee GlassCompany, Incorporated.Cases 26-CC-97 and26-CC-99.April 25, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn September 28, 1966,Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding,finding that Respondent had engaged incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter,Respondent' andthe General Counsel2 filed exceptions to the TrialExaminer'sDecision and supporting briefs. TheBrotherhoodofPainters,DecoratorsandPaperhangers of America,AFL-CIO,filedanamicus curiaebrief in support of Respondent, andthe Charging Party filed an answering brief to theRespondent's brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed.The rulings areherebyaffirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this proceeding,and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner,as modifiedbelow.We agree with the Trial Examiner's finding of aviolationherein.The wordingof theletterofSeptember 12, 1965, demonstrates that it was aimedspecifically at those of its members who wereindependent contractors with the design and intentof restraining and coercing them through threat ofdisciplinaryaction.Indeed,Respondent by itsanswer to the complaint admits that an object of theletter was to force or require Wells,Weeks, Green,and White and Williams to cease doing businesswith Tennessee Glass.As thetarget of the coercionwas to achieve, through such members in theircapacity as independent contractors,an objectiveinterdicted by Section 8(b)(4)(B)of the Act, we find,contrary to Respondent's contention that it was notimmunized from illegality by the proviso to Section8(b)(1)(A)of theAct. Accordingly,we adopt the TrialExaminer's findings,conclusions,and recommenda-tions to the extent that he finds that, by sending itsletter of September 12, 1965,with the aforesaiddesign,toWells,Weeks, Green, and White andWilliams, threatening such persons with disci-plinary action for doing business with TennesseeGlass, and by imposing disciplinary action on Wellsfor doing business with Tennessee Glass, Respond-ent had violated Section 8(b)(4)(ii)(B) of the Act.3However, we do not find that Respondent hasviolated Section 8(b)(4)(ii)(B) of the Act by sendingthe letter to its members who are not independentcontractors.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adoptsas itsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Glaziers LocalUnion 1184, Brotherhood of Painters, DecoratorsandPaperhangers of America, AFL-CIO, itsofficers,agents,and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order.iRespondent's request for oral argument s hereby denied asthe record,including the exceptions and briefs,adequatelypresents the issues and positionsof the parties2The General Counsel excepted to the failure of the TrialExaminer to find that the actionofRespondent in bringingchargesagainstWellsunder procedures set up withinRespondent's organization,because Wells had aided and abettedTennessee Glass in the processing of the unfair labor practicecharges in Case 26-CC-97, constituted action violative of Sec8(b)(4)(u)(B)To find such action violative of Sec 8(b)(4)(u)(B), itwould be necessary to find that,by bringing the above charges,Respondent threatened,coerced,or restiamed Wells with theobject of forcing him to cease doing business with TennesseeGlass.We do not pass on this issue,for, even if the aforesaidaction of Respondent were found to be a violation of Sec8(b)(4)(u)(B), it would in no way expand the scope of our OrderAccord:Local 150 InternationalUnionof Operating Engineers,AFL-CIO, et at. (Frisch Contracting Service Company, Inc.),149NLRB 29, 369AccordAmerican Guild of Musical Artists, AFL-CIO andWashington Branch, AmericanGuild of Musical Artists, AFL-CIO(National Symphony Orchestra Association),157 NLRB 7354Nor dowe find it necessary to express any view in thiscase-since we do not deem that specific issue to be now beforeus-as to whether absent a specific design such as herein found, aunion's issuance of a "do-not-patronize"notice might run afoul ofSec 8(b)(4)(B) simply because some of the union's members mayalso be businessmen having actual or potential business contactswith the struck employerTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN FUNKE, Trial Examiner: Upon a charge filed inCase 26-CC-97, on September 23, 1965, by Philip M.Carden,an individual, againstGlaziers Local Union 1184,Brotherhood of Painters, Decorators and Paperhangers,AFL-CIO, herein Local 1184, or the Respondent, andupon another charge filed on March 26, 1966, byTennesseeGlassCompany,Incorporated,hereinTennessee, the General Counsel issued a consolidatedcomplaintallegingRespondentviolatedSection8(b)(4)(ii)(B) of the Act.164 NLRB No. 19 GLAZIERSLOCALUNION 1184,PAINTERS117Respondent denied the commission of unfair laborpractices and asserted affirmative defenses.'This proceeding, with all parties represented, was heardby me at Nashville, Tennessee, on May 25, 1966. At theconclusion of the hearing the parties were given leave tofile briefs. Briefs were received from the General Counsel,the Respondent, and Tennessee on July 13.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:I.THE BUSINESSOF THE COMPANIES INVOLVEDTennessee has its office and place of business atNashville, Tennessee, where it is engaged in the sale,distribution, and manufacture of installation glass andrelated products. During a representative 12-month periodTennessee received gross revenues in excess of $500,000.During the same period it purchased goods and materialsvalued in excess of $50,000 directly from points outside theState of Tennessee.Gyndel E. Wells, d/b/a Pete Wells Glazing Contractor,hereinWells, is a sole proprietorship engaged in theinstallation of glass and related products at Nashville.Tennessee, and during a representative 12-month periodpurchased goods and materials in the approximate value of$30,000 from Tennessee, of which it is estimated 80percent originated outside the State of Tennessee.CharlesWeeks, d/b/a Woodbine Glass Co., hereinWeeks, Doyle Green, d/b/a G.E. Glass Co., herein Green,James White and Jimmy Williams, d/b/a W & W GlassCo., herein White and Williams, are single proprietorshipsand a partnership engaged in the installation and glazing ofglass and related products.Tennessee,Wells,Weeks, Green, and White andWilliams are engaged in the building and constructionindustry.Respondent admits or does not deny thatTennessee, Weeks, Green, and White and Williams areengaged in commerce or an industry affecting commerce.Iso find. It does not admit that Wells is engaged incommerce within the meaning of the Act. Despite the factthat the jurisdictional issue was raised with respect toWells, little testimony was taken on the issue. From therecord, however, I think it can be established that Wellswas engaged in the installation of glass, as were the otherproprietorships, on construction projects and I wouldtherefore find that he was engaged in commerce within themeaning of the Act.2 It is also the policy of the Board in so-called secondary boycott situations to assert jurisdictionover secondary employers if the primary employer meetsthe Board's standards.3III.THE UNFAIR LABOR PRACTICESA. The Facts1.The September 14 letterTennessee, together with Pittsburgh Plate Glass Co.,herein Pittsburgh, and Bingswanger Glass Co., hereinBingswanger,hadhadcontractualbargainingrelationshipsasamultiemployer bargaining unit atNashville with Local 1184 for a period of some years priorto October 1, 1964. On that date, which was the contractterminationdate,Local 1184 struck Tennessee andBingswangerover economic issues. Local f184 hadidenticalcontracts with two smallerglazing companies,Weeks and Green, which were also struck. In March1965,4 Local 1184 settled its strike withBingswanger,Weeks, and Green and enteredintonew contracts withthem.5 The dispute with Tennessee and the strike at thatplant was continuingat the time of the hearing.During all times material hereinand up to and includingthe time of hearing Charles Weeks. Doyle Green.JamesWhite, Jimmy Williams, and Gyndel Wells weremembersof Local 1184. On September 14, Local 1184 sentto all itsmembers copiesof a letter (G. C. Exh. 6) which read:TheExecutiveBoardmeetingwasheldSeptember 12th 1965.Itwasdecided thata non-unioncondition has existed at Tennessee Glass CompanysinceOctober 1 1964up until now,and as we havebeen informed will benon-unionfrom now on. We, themembership and Executive Board of Local UnionNo. 1184 except thispositionof Tennessee Glass Co.,and areinstructing our memberswho are in any way,form or fashion doingbusinesswith Tennessee GlassCo. or any of their Associates to stop immediately. Weare sayingthat beginningMonday September 20th,1965, Local Union No. 1184 will bring chargesagainstany member found guilty of having any connectionwith thissituationwith Tennessee Glass Co. or theirAssociates.We are alsoinstructing members ofLocal UnionNo. 1184 thatbeginningSeptember 20th 1965 that noone will work for anyone who doesnot have a signedContract.We refer this to Article 2 of ourpresentagreementwhich expires March 21st 1967.Signed EXECUTIVEBOARDC. W. RussellEvert SteeleFrank McMurtyJim D. Dier, Jr.2.The case of WellsII.LABORORGANIZATION INVOLVEDLocal1184 is a labor organization within the meaning ofthe Act.IAt the hearing Respondent moved to amend its answer bystriking from paragraph 3 the admission as to paragraph 3(d) ofthe complaint and by striking from paragraph 8 of its answer thewords "as to Tennessee Glass Company and its allies." Bothmotions were granted. As to any motions by any party on whichdecision was reserved they are disposed of by the terms of thisDecision.2SheetMetal Workers InternationalAssociation,Local UnionGyndelWells testified that he entered the glazingbusiness at Nashville on or about July 15. His home washis office and at the time of the hearing he had oneemployee, employed 4 or 5 months prior to the hearing. HeNo. 299, AFL-CIO, et al. (S.M. Kisner and Sons),131 NLRB 1196,1198-99;Chauffeurs,Teamsters & Helpers Local No. 364, et al.(The Light Co., Inc.),121 NLRB 221.3 Id.4Unless otherwise stated all dates hereinafter refer to 1965.5About this time White and Williams entered this business assmall contractors. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad entered into a collective-bargaining contract withLocal 1184 about 1 week prior to November 16 and thecontracthad been approved by the membership ofLocal 1184.When Wells started business he borrowed$200 from Tennessee, which he repaid (he also investedsome $600 of his own money), at least in substantial part.While counsel for Respondent attempted to show thatTennessee paid for his tools the evidence establishes thatthe saw and the repairs to it were paid for by Wells. (G. C.Exh. 8-a and 8-b.) He bought his truck from Tennesseeand received estimates on the cost of materials, plans, andspecificationsfromTennessee.Tennessee did not,however, do any fabricating or glazing work for Wells.While the General Counsel introduced no evidence ondirect examination to establish that disciplinary action wastaken by Local 1184 against Wells because he didbusinesswith Tennessee, counsel for Respondent oncross-examination elicited testimony which establishedthat Wells had been tried three or four times by Local 1184for doing business with Tennessee. In the first case hepaid the fine, in the second the charges were dismissed,and on December 21 other charges were brought againsthim for the same offense. He was fined on this charge andhis appeal to the executive board of the International waspending at the time of hearing.This summarizes the testimony which I considerrelevant.B. ConclusionsThe only issues in the case have been summarized in thebrief of the Charging Party as:1.Where an individual is both a union member andan employing contractor, is the union generallyprivileged to threaten, coerce and restrain the unionmember by means of intra-union disciplinaryprocedures where an object thereof is admittedly toprevent the individual from buying his contractingmaterials from a struck primary employer?2. If there is no such general privilege, has therespondent union shown a special privilege in thiscase by establishing, as an affirmative defense, thatone of the member-contractors involved (Gyndel E.Wells, d/b/a Pete Wells Glazing Contractor) was anally of the struck primary employer and performingstruck work for such primary employer?Ibelieve the first question must be answered in thenegative and since I believe the district court judge hasfullyprovided the reasons for this conclusion in hisdecision inJohn J. A. Reynolds, Jr., Reg. Dir. v. GlaziersLocal Union 1184, Painters, etc. (Tennessee Glass Co.,Inc.),an injunction proceeding brought in the U.S. DistrictCourt of Tennessee, Civil No. 4401, issued May 23, 1966, Ishall quote from so much of the decision as relates to thisissue. The court stated:Defendant further asserts that an injunction is notauthorized for the reason that the Regional Director isseeking to interfere with the internal affairs of a labororganization. The claim here is that Wells, Weeks,Green,White and Williams are members of thedefendant union, and that they are disciplined only asmembers. For the purpose of analyzing this claim, letus call Tennessee Glass employer "E" with WellsGlazing Contractor being employer "A", Woodbine6CfLocal 138,InternationalUnion of Operating EngineersAFL-CIO (Charles S Skura),148NLRB 679,Tawas TubeProducts, Inc,151 NLRB 46'This defenseisnot asserted in Respondent'sbriefHisGlass Company being employer "B", C. E. GlassCompany being employer "C", and W. W. GlassCompany being employer "D". In the ordinarysecondary boycott situation, the union orders itsmembers not to work for employers A, B, C, or D ifemployers A, B, C, or D do business with employer E.The union objective is to compel employer E toresolve a dispute between theunionand employer E.This type ofunionactivity is illegal because it bringspressure to bearagainstemployers A, B, C, and D,with whom (as in thiscase) the union has no dispute.It is illegaleven though the union disciplines onlyunion members, because the necessary effect of suchdiscipline is to disrupt the business of employers A,B, C andD. Genuine Parts,119 NLRB 1806 [3991,enforcedsub nom.Truck Drivers and Helpers LocalUnion No.728v.N.L.R.B.,265 F.2d 439 (5th Cir.),cert. denied, 361 U.S. 917 (1959). In thepresent case,if theunionwere to order its members to refuse towork for employers A, B, C, or D, the order wouldclearlybe illegal. In fact, however, the unionmembers do not work for employers A, B, C, and D,they are employers A, B, C, and D. Thus, althoughthis is not the typical secondary boycottcase, it isarguable that the union's order is even moreillegal inthat it brings pressure to bear directlyagainstemployers A, B, C and D, rather than through theiremployees. The union contends that it is ordering themembers as members, and the fact that some of themembers are also contractors and employers is anirrelevantcoincidence.Infact,however, themembers, asmembers, do not do business withTennessee Glass. They are certainly not employed byTennessee Glass. Any business they may do withTennessee Glass is done by them as contractors.Consequently,a unionorder which directs them notto do business with Tennessee Glass must be directedto their activities as contractors.It isnot the fact thatthey are contractors which is a coincidence, but thefact that they are union members. The union isattemptingto justify an otherwiseillegalsecondaryboycott solely because the secondaryemployer is alsoa union member. The question is certainly unique, butitmust be said that the petitioner has established atleast reasonablecauseto believe that such boycott isprohibited by the Act. Certainly, the union, bythreateningWells,Weeks, Green, and White andWilliams,isthreateningPeteWellsGlazingContractor,Woodbine Glass Company, C. E. GlassCompany, and W. W. Glass Company.I am incompleteagreementwith the court.6 As to thedefense that certain contractors werenot infact coercedby this letter,' I find such a defense to be without merit.The issue is not the fact of coercion but whether the letterreasonably tended to coerce the contractors. A reading ofthe letter demonstrates conclusively that it was intendedto coerce the independent contractors into a cessation ofbusinesswith Tennessee by threatening the contractorsherein with disciplinaryaction.Respondent has raised a special defense with respect toWells, claiming that hewas an"ally" of Tennessee toperform work for union contractors which Tennessee, byreasonof the labor dispute, could not perform. Theinterrogation of the General Counsel's witness was directed inpart to the fact of coercion so I think the issue had best bedetermined GLAZIERS LOCAL UNION 1184, PAINTERS119Board's ally doctrine applies to two sets of circumstances.In one the primary employer and the secondary employer,although separate legal entities,are commonly owned andcontrolled so that they may be considered a singleemployer.Although Respondent sought to show thatTennessee had established and assisted Wells in hisglazing business the proof fell far short of the contention.The evidence in this case does not establish the "commonownership and control"and an"actual integration ofoperations and management policies" sufficient to makeWells an ally of Tennessee under this criteria.8I likewise find an insufficiency of evidence to bring thecasewithinthepurviewofthesecond set ofcircumstances.The leading case on this issue, as counselforRespondent points out in his brief, isN.L.R.B. v.BusinessMachine andOfficeApplianceMechanicsConferenceBoard,Local 459,etc. (RoyalTypewriter Co.),228 F.2d 553 (C.A. 2). In theRoyalcase,Royal was struckby its service employees who customarily repaired Royaltypewriters either at Royal'sbranch offices or at itscustomers'places of business.Royal was under contractwith certain customers to repair its typewriters under itswarranty.When the strike began Royal'scontractcustomers were advised to have their typewriters repairedby independent repair companies and to send Royal thebill.The union then picketed those employers whom itsuspected of using the service of independent contractorsand those firms which it suspected of performing therepair work.The court, reversing the Board,9held that thepicketing of the repair companies was not unlawful underSection 8(b)(4)(B) ofthe Act.The court stated:Thus the picketing of the independent typewritercompanies was not the kind of secondary activitywhich§8(b)(4)(A)of theTaft-Hartley Act was designedto outlaw. Where an employer is attempting to avoidthe economic impact of a strike by securing theservices of others to do his work, the striking unionobviously has a great interest,and we think a properinterest, in preventing those services from beingrendered.This interest is more fundamental than theinterest in bringing pressure on customers of theprimary employer. Nor are those who render suchservices completely uninvolved in the primary strike.By doing the work of the primary employer theysecure benefits themselves at the same time that theyaid the primary employer.The ally employer mayeasily extricate himself from the dispute and insulatehimself from picketing by refusingto do that work.I find a significant distinction between the facts of thiscase andRoyalTypewrtter.With the exceptionof the DXcontract,1° I cannot find thatWells performedany workwhich had been under contract to Tennessee. On therecord herein he sought and got his own contracts and,while he used Tennessee materials,at least for the mostpart,he was free to do so. The use of a struck employer'smaterials does not constitute engaging in "struck work."As towhether Tennessee would have obtained the,contractswhich Wells obtained but for the strike theanswermustbepurelyspeculative.Unliketheindependent repair contractors in theRoyal Typewritercase,Wellsreceivedhisremuneration from thecontractors,not from Tennessee,and the remunerationwas fixed by negotiations betweenWells and hiscustomers.Having found that the action taken by Local 1184against the contractors who dealt with Tennessee wastaken against them as employers and not as unionmembers, I do not reach the so-called preemption issueraised by Respondent in its brief.IV.THE REMEDYHaving found Respondent has engaged in and isengaging in certain unfair labor practices,itshall berecommended that it cease and desist therefrom,and takecertain affirmative action necessary to effectuate thepolicies of the Act.Upon the foregoingfindings and conclusions and uponthe entire record I make the following:CONCLUSIONS OF LAW1.By its letter of September 12, 1965, to all itsmembers, including Wells, Green,Weeks, and White andWilliams, and by imposing disciplinary action upon Wellsfor doing business with Tennessee with the object in thefirst instance of forcing Wells, Green, Weeks, and Whiteand Williams to cease doing business with Tennessee, andin the second of forcing Wells to cease doing business withTennessee, Respondent has violated Section 8(b)(4)(ii)(B)of the Act.2.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the entire record in this case,it is recommendedthat Glaziers Local Union 1184, Brotherhood of Painters,Decorators and Paperhangers of America, AFL-CIO, itsofficers,agents, and representatives, shall:1.Cease and desist from threatening,restraining, andcoercingGyndel E. Wells, d/b/a Pete Wells GlazingContractor, CharlesWeeks, d/b/a Woodbine Glass Co.,Doyle Green, d/b/a G. E. Glass Co., and James White andJimmy Williams, d/b/a W & W Glass Co., or any otheremployer engaged in the construction industry who is amember of Local 1184 with the object of forcing Wells,Weeks, Green, and White and Williams or any otheremployer engaged in the construction industry who is amember of Local 1184 to cease doing business withTennessee Glass Company, Incorporated.2.Takethe following affirmative action designed toeffectuate the policies of the Act:(a)Post at its offices and meeting halls, copies of theattached notice marked "Appendix."" Copies of saidnotices, to be furnished by the Regional Director for8SeeMiami Newspaper PrintingPressmen'sLocal No 46(Knight Newspapers,inc.) vN L R.B ,322 F 2d 405,408, 409(C A 5)0The Board's decision is reported in 111 NLRB 31710The General Counsel concedes in his brief that Wells wasperforming struck work when it assumed the DX contract fromTennessee Counsel for Tennessee also concedes in his brief thatthe DX job was a subcontracting job performed for Tennessee butcontends that this lone performance cannot serve to make him anallyIagreeN L R B v Dallas General Drivers, etc , LocalNo745, 264 F 2d 642,647 (C A 5)11 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words"a Decreeof theUnited States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision-and Order " 120DECISIONSOF NATIONALRegion 26, shall,after having been duly signed by anauthorized representative of Respondent,be posted byRespondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered,defaced,or covered by other material.(b)Sign and mail sufficient copies of said notice to theRegional Director for Region 26, for posting by Wells,Green,Weeks, and White and Williams,and Tennessee, ifwilling, at all locations on their premises where notices toemployees are customarily posted.(c)Notify said Regional Director within 20 days fromthe receipt of this Decision and Order,what steps havebeen taken to comply herewith.1212 In the event that this RecommendedOrder is adopted by theBoard,thisprovision shall be modifiedto read: "Notify saidRegional Director,in writing,within 10days fromthe date of thisOrder,what steps Respondent has takento comply herewith "APPENDIXNOTICETOALLMEMBERS OFGLAZIERSLOCALUNION1184,BROTHERHOODOFPAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA,AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inLABOR RELATIONS BOARDorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT threaten,restrain,or coerce GyndelE.Wells, d/b/a PeteWellsGlazing Contractor,CharlesWeeks, d/b/a Woodbine Glass Co., DoyleGreen,d/b/a G.E. Glass Co., James White and JimmyWilliams, d/b/aW & W Glass Co., or anotheremployer engaged in the construction industry who isa member of Local 1184,with the object of forcingWells, Green,Weeks, and White and Williams,or'anyother employer who is engaged in the constructionbusiness who is a memberof Local 1184to ceasedoing business with Tennessee Glass Company,Incorporated.GLAZIERS LOCALUNION1184, BROTHERHOODOF PAINTERS, DECORATORSAND PAPERHANGERS OFAMERICA, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or coveredby any othermaterial.If members have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywith Board'sRegionalOffice, 746 Federal OfficeBuilding,167 NorthMain Street,Memphis, Tennessee38103,Telephone534-3161.